Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Response to Arguments
Applicant remarks on pages 8-9 of Applicant’s responses filed 12/04/2020 that Mullani (US 20040174525) fails to teach that Mullani’s dermatoscope does not allow reflected light reflected from the skin to enter the skin detection device because the reflected light is effectively blocked by the polarizer. 
Examiner respectfully disagrees. 
As illustrated below in annotated reproduced fig. 7 of Mullani, the first polarizer and the second polarizer of Mullani are arranged in a manner that is indistinguishable from the arrangement in the instant application. 
Secondly, Mullani allows the reflected light back into the device through the central opening of the first and second polarizers for viewing by the eye as indicated in fig. 5.
[AltContent: textbox (Central opening of the first polarizer)][AltContent: arrow]
    PNG
    media_image1.png
    854
    730
    media_image1.png
    Greyscale

Applicant further remark on pages 9-10 that Mullani, Wu and Scharf do not disclose a polarizer made of poly vinyl alchohol.
Examiner agrees with applicant’s assertion. However, further consideration and search has produced newly found prior art, Ferguson, et al., US 20050197582, which teaches the limitation in question. 
Applicant further remarks on pages 10-13 that Mullani, Imumara and Kern do not teach allowing detecting light reflected back to enter the opening of the skin detection device, the polarized light signal 
Applicant’s arguments are partially persuasive. 
Mullani, Imumara and Kern teach all the limitations of claim 11 including the allowing of reflected light back into the device, as addressed above, except the limitation directed to post-processing of the user skin image included in the amendments. Sinai (US 20180218496) has been introduced to teach this limitation. 
Applicant’s remarks on pages 13-16 that Bhansil does not teach the amendments in claim 15 directed to the discharging and the charging is persuasive. 
However, McMickle, G.R., US 20060161226 has been introduced to teach the limitation. 
Therefore the claims stand rejected. 

Objections Withdrawn
The objections to claim 11 has been withdrawn pursuant of applicant's amendments filed on 12/04/2020. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim recites abbreviations “LED” and “UV” without definitions. The claim should be amended so that the first instances of “LED” and “UV” are defined.
Claim 1 recites “…rather than in center of the first polarizer”. The limitation should be amended to recite --rather than in a center of the first polarizer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a plurality of holes corresponding to the white light LED bulbs near a rim of the first polarizer rather than in the center of the first polarizer…”
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112(a), Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  
The insertion of the above phraseology as described above positively excludes a plurality of holes at the center of the first polarizer, however, there is no support in the originally filed specification for such exclusions.  While the originally filed specification is silent with respect to the use of a plurality 
Claim 15 recites “T1=0.693×(ra+rb)×C; T2=0.693×rb×C, and t=T1+T2=1/F, wherein ra represents the resistance of the sensing resistor detecting the oil and water content of the user skin; rb represents the resistance of the other sensing resistor detecting the oil and water content of user skin; C represents the capacitance of the capacitor; and F represents the oil and water analyzed frequency;” However, the specification does not provide sufficient details regarding the solutions to the set of equations (there are 5 unknowns in 3 equations rendering it impossible to solve for all of the unknowns). 
Claim 11 recites “post-processing the sorted user skin image by… an image color stratification analysis”. However, the specification does not provide sufficient details regarding the image color stratification analysis, since the “Fuzzy Cooth algorithm” disclosed in [0062] of the P.G. Pub. Version of the specification is not an art-recognized term. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a plurality of holes corresponding to the white light LED bulbs near a rim of the first polarizer rather than in center of the first polarizer…” The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not 
Claim 1 recites “a first polarizer formed into a flat plate and configured on the LED light board comprising a plurality of holes corresponding to the white light LED bulbs near a rim of the first polarizer rather than in center of the first polarizer for guiding a reflected light from the detecting light casting onto the face of a user, and then reflected back to enter the opening, and for filtering a reflective scattering light to obtain a polarized light signal”. However, it is unclear how the first polarizer is performing the function of “guiding a reflected light from the detecting light casting onto the face of the user”. Specifically, it is unclear what the function of guiding entails. It is also not clear how the first polarizer is used for filtering a reflective scattering light to obtain a polarized light signal. That is, the center of the first polarizer and the center polarizer include central holes through which the reflective scattering light is allowed to pass to reach the lens module, so it is unclear how the central holes (empty space) which do not have polarizer material filter the reflective scattering light. Furthermore, it is unclear what meaning is conveyed by the recitation of “a plurality of holes corresponding to the white light LED bulbs”. For purposes of the examination, the limitation is being interpreted to mean that a center of the first polarizer allows light reflected from the patient’s skin to reach the device, and the step of filtering reflective scattering light is interpreted to mean that the polarizer provides a passage for the reflected light to reach the lens module only through the central hole. 
Claim 1 recitation of “guiding a reflected light…to enter the opening…” is indefinite as it is unclear if the opening, as earlier recited to be a part of the lampshade, is also a part of the first polarizer. For purposes of the examination, the limitation is being interpreted to mean that a central portion of the first polarizer includes its own opening. 
Claim 11 recites “sorting the contrast-enhanced user skin image by the application program according to diverse purposes including spot, pore, wrinkle, and texture; ” It is unclear what meaning is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mullani, N.A., US 20040174525, hereafter referred to as “Mullani”, in view of Ferguson, et al., US 20050197582, hereafter referred to as “Ferguson”, and Wu et al., CN 106333644, hereafter referred to as “Wu”. 

Regarding claim 1, Mullani teaches a skin detection device (see skin observing apparatus of fig. 7), comprising: 
a LED light board (ring section of printed circuit board (PCB) 32) equipped with a plurality of white light LED bulbs (see white LEDs 68 of fig. 7) and a plurality of UV LED bulbs (see UV LEDs 66 of fig. 7), for providing the skin detection device with a detecting light required for operation (paragraph 49).
a LED lampshade (see collar 30 of fig. 5) configured near front ends of an upper cover and a lower cover for supporting connection between the upper cover and the lower cover (see paragraph 40), and configured to form an opening contacting a skin of a user (the collar forms a continuous protrusion, spacer 60 in fig. 5 and paragraph 47)) 
a lens module (lens 14) with one end connected to an end of the LED light board for receiving the polarized light signal (see paragraph 24)
the circuit mainboard (printed circuit board 32 of fig. 7) with one end connected to an end of the lens module, (fig. 5 and paragraph 48 explain location of the lens with respect to the printed circuit board (PCB) 32)
wherein the circuit mainboard (PCB 32 of fig. 7) is configured with a light source control switch (switches 16 and 18), a power switch (on and off switch in paragraph 21), 

the upper cover (top component 20a) devised with a plurality of buttons (switches 16 and 18) connected with the light source control switch , and the power switch (switches 54 and 56).
Mullani teaches a first polarizer (see first polarizer in reproduced annotated fig. 7 below) formed into a flat plate (see the disk shape of the polarizer 24) and configured on the LED light board (ring section of printed circuit board (PCB) 32), comprising a plurality of holes corresponding to the white light LED bulbs near a rim of the first polarizer rather than in center of the first polarizer (see annotated reproduced fig. 7 below for the holes provided through the first polarizer. Also see paragraphs 39-46 for description of the various components as it relates to the embodiment in fig. 7) for guiding a reflected light from the detecting light casting onto the face of a user, and then reflected back to enter the opening (the central opening of the first polarizer (see annotated reproduced fig. 7 below) provides guidance for the reflected light from the skin to reach the device), and for filtering a reflective scattering light to obtain a polarized light signal (see paragraph 45, which includes that the first polarizer, as illustrated below in fig. 7, provides a passage for reflected light to enter the device only through the central opening);
[AltContent: textbox (Central opening of the first polarizer)][AltContent: arrow]
    PNG
    media_image1.png
    854
    730
    media_image1.png
    Greyscale

Mullani does not teach that the first polarizer is made from poly vinyl alcohol;
	However, Ferguson teaches a circular polarizing filter made of a polyvinyl alcohol (PVA) in paragraph 138, for use in a dermal scanner. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s apparatus to use a polarizer made of poly vinyl alcohol for improved accuracy of the apparatus. See paragraph 26 of Ferguson. 
Mullani in view of Ferguson fail to teach 

 a wireless transmission module, and a signal processing module, and the circuit mainboard is used for receiving and processing the electrical signal;
a photography control switch and a button connected with the photography control switch
an oil and water detecting portion, connected to the LED lampshade 
the oil and water detecting portion comprising an oil and water detecting probe connected with the circuit mainboard to allow a user skin oil and water resistance signal acquired by the oil and water detecting probe transmitted to the circuit mainboard, 
then the wireless transmission module transmits the user original skin image and/or the user skin oil and water resistance signal to a receiving device.
However, Wu teaches a skin parameter measurement circuit and method (see abstract on page 1) including transmitting an electrical signal to a circuit mainboard (on page 6, Wu teaches in the second paragraph that a serially connected camera sends a macro image of a skin to a single-chip microcomputer 4 of fig. 1); 
 	a wireless transmission module (see wireless module in the fourth paragraph of page 6), and a signal processing module (CPU in the first and second paragraph of page 6), and the circuit mainboard (see single-chip microcomputer 4 in the third paragraph of page 6) is used for receiving and processing the electrical signal (see the programmable device implemented as the CPU for obtaining image data and processing the data in the second and third paragraphs of page 6);
a photography control switch and a button connected with the photography control switch (the CPU sends commands to the serially connected camera to take pictures according to the second paragraph of page 6, and therefore, act as the control switch for Mullani’s button)

the oil and water detecting portion (moisture detection module and oil detection computer) comprising an oil and water detecting probe connected with the circuit mainboard to allow a user skin oil and water resistance signal acquired by the oil and water detecting probe transmitted to the circuit mainboard, (First paragraph of page 4 under “Technical field” states that “a skin parameter measurement circuit and method that that can be analyzed by skin electrical impedance measurement and macro photography”. In figure 1, moisture detection module 1, is connected to the single chip microcomputer 4) 
then the wireless transmission module (wireless module in fifth paragraph on page 4) transmits the user original skin image and/or the user skin oil and water resistance signal to a receiving device (see the third paragraph of page 5 for the wireless module transmitting wireless data to receiving devices such as “mobile phones”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s apparatus, as modified by Goldfain and Ferguson, with Wu’s circuit arrangement for a small, simple and easily implemented circuit that is able to obtain a large amount of information. See fourth paragraph on page 5 of Wu.

Regarding claim 2, Mullani in view Ferguson and Wu teaches all the limitations of claim 1 above. 
Wu further teaches a charging board with one end connected to the other end of the circuit mainboard, wherein the charging board is used for charging. (See charging circuitry in last paragraph of page 5). 


Regarding claim 5, Mullani in view Ferguson and Wu teaches all the limitations of claim 1 above. 
Wu further teaches wherein a charging and discharging circuit is devised inside the oil and water detecting portion. (The charging circuitry described in the last paragraph of page 5 is implemented on the single-chip microcomputer, that is, the oil and water detecting portion as recited).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s apparatus, as modified by Ferguson and Wu above, with Wu’s circuit arrangement for a small, simple and easily implemented circuit that is able to obtain a large amount of information. See fourth paragraph on page 5 of Wu.

Regarding claim 7, Mullani in view Ferguson and Wu teaches all the limitations of claim 1 above. 
Mullani teaches wherein a plurality of holes (see fig. 7 for openings in outer ring of polarizers) are provided corresponding to the white light LED bulbs near the rim of the first polarizer. (see the description of the openings in paragraph 45). 

Regarding claim 9, Mullani in view Ferguson and Wu teaches all the limitations of claim 1 above. 
Mullani further teaches a second polarizer (52 of fig. 7 and paragraph 43) disposed between the first polarizer and the lateral side of the LED light board facing the skin, wherein the first polarizer and the second polarizer are thereby overlapped. (see fig. 7 and paragraph 43)


Mullani further teaches wherein the rotating angle of polarization between the first polarizer and the second polarizer is adjustable to produce various effects of image formation. (see paragraph 44)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mullani in view of Ferguson and Wu, as applied to claim 1, and further in view of Scharf, et al., US 6105869, hereafter referred to as “Scharf”. 

Regarding claim 6, Mullani in view Ferguson and Wu teaches all the limitations of claim 1 above. 
Mullani further teaches a tail cover portion (see battery cover 22 of fig. 7) configured near the rear ends of the upper cover and the lower cover (see figs 1 and 2), 
Mullani teaches that the tail cover portion comprises a tail cover (see battery cover 22 of fig. 7), but fails to teach a tail cover ornamental ring and a tail cover soft plug; and that 
the tail cover soft plug is configured on the tail cover; and one end of the tail cover is connected to the tail cover ornamental ring.
However, Scharf teaches a gasket 28 of fig. 1 (tail cover ornamental ring) and a window retainer 32 of fig. 1 (tail cover soft plug) implemented in an optical illuminating device with an upper case half 2 and lower case half 4. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s battery cover, as modified by Ferguson and Wu, with Scharf’s gasket and window retainer for improved retention of the batter cover. See col. 4 lines 15-36 of Scharf. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullani in view of Ferguson and Wu, as applied to claim 1 above, and further in view of Kern et al., US 20070040907, hereafter referred to as “Kern”. 

Regarding claim 8, Mullani in view of Ferguson and Wu teaches all the limitations of claim 1 above. 
While Wu indicates that a receiving device is a “mobile phone” in the third paragraph of page 5, Wu fails to teach specifically that the receiving device is a tablet or a smart phone.
However, Kern teaches a skin detection device (PDA-based imaging system 100 of figs. 1-6 and 14) further comprising a receiving device (personal data assistant (PDA) 102 of figs. 1-6 and 14) and the receiving device is a tablet or a smart phone (see descriptions of the PDA in paragraphs 53-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s apparatus, as modified by Ferguson and Wu, with Kern’s PDA to allow for real time analyses of images. See paragraph 7 of Kern. 

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mullani in view of Imamura, et al., US 20140300721, hereafter referred to as “Imamura”, Sinai, et al., US 20180218496, hereafter referred to as “Sinai”, and Kern. 

Regarding claim 11, Mullani teaches a method of analyzing skin condition comprising: 
starting a skin detection device (see paragraph 21 for the switching on of the LEDs)
aiming an opening (spacer 60 in fig. 5) of the skin detection device at a user's skin (see fig. 5 for the device aimed at the skin 64), providing a detecting light emitted by a plurality of white light LED bulbs (see white LEDs 68 of fig. 7) of a skin detection device, (see paragraph 24)

obtaining a polarized light signal (see paragraphs 22 and 23), 
wherein the polarized light signal is sourced from a reflected light reflected by the skin of the user and passing through the opening of the skin detection device when the detecting light casts onto the skin of the user, (see paragraph 24)
 and a reflective scattering light of the reflected light is filtered by a first polarizer of the skin detection device to generate the polarized light signal, (see paragraph 24 for the viewing polarizer filters filtering light reflected from the skin) the first polarizer comprises a plurality of holes corresponding to the white light LED bulbs near a rim of the first polarizer rather than in center of the first polarizer (see annotated reproduced fig. 7 above for the first polarizer with holes corresponding to the white light LED bulbs);
Mullani does not teach 
obtaining a user original skin image, wherein a lens module of the skin detection device receives the polarized light signal and then the lens module processes the polarized light signal into a electrical signal; and the electrical signal can be further processed into the user original skin image by a signal processing module of the skin detection device; 
obtaining a user skin image, wherein a wireless transmission module of the skin detection device transmits the user original skin image to a receiving device, and the user original skin image can be preprocessed by a application program installed in the receiving device to obtain the user skin image;
obtaining a contrast-enhanced user skin image from the contrast-enhanced user skin image generated by the application program; 

post-processing the sorted user skin image by an image edge detection and an image color stratification analysis; and 
obtaining an analyzed result from a post process executed by the application program, wherein the analyzed result is presented as an analysis index on the receiving device.
However, Imamura teaches obtaining a user original skin image (paragraph 50), wherein a lens module (imaging device A of fig. 5) of the skin detection device receives the polarized light signal (paragraph 50) and then the lens module processes the polarized light signal into a electrical signal (paragraph 50); and the electrical signal can be further processed into the user original skin image by a signal processing module of the skin detection device (see paragraph 50); 
obtaining a contrast-enhanced user skin image from the contrast-enhanced user skin image generated by the application program; (see fig. 6 and paragraph 76 which includes all the elements of the first embodiment and in addition to a third processing section depicted in fig. 5) 
sorting the contrast-enhanced user skin image by the application program according to diverse purposes including spot (see paragraph 76 for the determination of a spot on the skin based on the grayscale difference) 
obtaining an analyzed result from a post process executed by the application program, wherein the analyzed result is presented as an analysis index on the receiving device. (In fig. 6, Imamura provides a trend of the contrast enhancement step using grayscale values). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s method with Imamura’s image obtaining and contrast enhancement steps to improve the usefulness of the acquired data. See paragraph 27 of Imamura. 

However, Sinai teaches post-processing the sorted user skin image by an image edge detection (see edge detection algorithm in paragraphs 27-30) and an image color stratification analysis (see hair and skin color cluster based analyses in paragraphs 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s method, as modified by Imamura, with Sinai’s algorithms for improved diagnoses. See paragraph 2-4 of Sinai. 
Mullani in view of Imamura and Sinai does not teach 
connecting a wireless transmission module of the skin detection device to a receiving device; and the user original skin image is transmitted to the wireless transmission module of the skin detection device;
obtaining a user skin image (see paragraph 50), wherein a wireless transmission module of the skin detection device transmits the user original skin image to a receiving device, and the user original skin image can be preprocessed by an application program installed in the receiving device to obtain the user skin image;
However, Kern teaches a skin detection device (PDA-based imaging system 100 of figs. 1-6 and 14) further comprising a wireless interface (see paragraph 61) for wirelessly transmitting skin image (paragraph 63) to a connected receiving device (personal data assistant (PDA) 102 of figs. 1-6 and 14) for processing (see paragraphs 64-65). 
In paragraph 54, Kern teaches a software for on the PDA 102 for receiving, processing and analyzing the obtained skin image. 

 
Regarding claim 12, Mullani in view of Imamura, Sinai and Kern teaches all the limitations of claim 11 above.
Mullani further teaches wherein a plurality of holes (see fig. 7 for openings in outer ring of polarizers) are provided corresponding to the white light LED bulbs near the rim of the first polarizer. (see the description of the openings in paragraph 45).

Regarding claim 13, Mullani in view of Imamura, Sinai and Kern teaches all the limitations of claim 11 above.
Mullani further teaches a second polarizer (52 of fig. 7 and paragraph 43) disposed between the first polarizer and the lateral side of the LED light board facing the skin, wherein the first polarizer and the second polarizer are thereby overlapped. (see fig. 7 and paragraph 43)

Regarding claim 14, Mullani in view of Imamura, Sinai and Kern teaches all the limitations of claim 11 above.
Kern further teaches a skin detection device (PDA-based imaging system 100 of figs. 1-6 and 14) wherein a receiving device (personal data assistant (PDA) 102 of figs. 1-6 and 14) is a tablet or a smart phone (see descriptions of the PDA in paragraphs 53-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Mullani’s apparatus, as modified by Imamura, with Kern’s PDA to allow for real time analyses of images. See paragraph 7 of Kern. 

Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of McMickle, G.R., US 20060161226, hereafter referred to as “McMickle” and Bhansali, et al., US 20160331314, hereafter referred to as “Bhansali”. 

Regarding claim 15, Wu teaches a method of determining an oil and water content of user skin, comprising:
providing an oil and water detecting probe connected with a circuit mainboard; (see the moisture detection module 1 and the single-chip microcomputer 4 of fig. 1 and the first and second paragraphs of page 5)
providing a charging and discharging circuit, (see oscillating circuit in last paragraph of page 5)
wherein the charging and discharging circuit is formed by a pair of parallel-connected sensing resistors (R13 and R14 of fig. 2) being series-connected with a capacitor (C9), the capacitor is charged according to an electrical resistance from the pair of the sensing resistors, and discharged through one of the sensing resistors when a flip-flop is meanwhile reset (see last paragraph of page 5 and first paragraph of page 6 which describes charging and discharging of the capacitor and the reliance on a flip-flop); and 
the pair of parallel-connected sensing resistors are electrically connected with the oil and water detecting probe for sensing the electrical resistance of the user skin with oil and water contents; (see fig. 2); 
obtaining an electrical resistance of user skin by contacting the oil and water detecting probe with a user skin (see abstract on page 1), so that the parallel-connected sensing resistors convert a resistance into the electrical resistance of user skin (see last paragraph of page 5); 
calculating a charging and discharging cycle based on two resistances of the parallel-connected sensing resistors and a capacitance of the capacitor according to the charging and discharging circuit 
transmitting the oil and water analyzed frequency by a wireless transmission module of the circuit mainboard to send to a receiving device(see the third paragraph of page 5 for the wireless module transmitting wireless data to receiving devices such as “mobile phones”);
presenting a softness of the user skin, a value of oil and water content, a water content and an oil content of user skin based on the oil and water analyzed frequency and listing the softness of the user skin the value of oil and water content, the water content and the oil content of user skin on a reference table by an application program installed in the receiving device (see abstract on page 1 for the discussion of skin parameters including roughness of the skin and coarseness of pores. The capacitance value in the last paragraph on page 4 is indicative of the disclosed moisture, oiliness, roughness, coarseness indicated in the abstract on page 1).
Wu does not teach that converting the calculated charging and discharging cycle into an oil and water analyzed frequency by a signal processing module of the circuit mainboard (see fig. 1 and first paragraph of page 6) is in accordance with a following formula:
 T1=0.693×(ra+rb)×C; T2=0.693×rb×C, and t=T1+T2=1/F,
wherein ra represents the resistance of the sensing resistor detecting the oil and water content of the user skin;
rb represents the resistance of the other sensing resistor detecting the oil and water content of user skin;
C represents the capacitance of the capacitor; and F represents the oil and water analyzed frequency;
However, McMickle teaches a method of illuminating a target, see abstract, including the charging and discharging of capacitors, where as stated in paragraph 39, “The nomenclature used below 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wu’s method with McMickle’s charging and discharging timing for improved illumination due to the capacitors. See paragraph 19 of McMickle. 
Wu in view of McMickle does not teach presenting the oil and water content of user skin by means of comparing the oil and water analyzed frequency with a frequency range listed on a reference table by an application program installed in the receiving device; and 
However, Bhansali teaches in paragraphs 46 and 48, the quantification of water and fat content of the skin correlated to frequencies ranging from 1kHz to 500kHz by software program in paragraph 89. In paragraph 75, Bhansali indicates that that a comparison of the quantified water content that is based on frequency is compared to reference values for diagnostic purposes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wu, as modified by McMickle, with Bhansil’s method of measuring skin hydration (paragraph 27) for quicker and accurate monitoring. See paragraph 14 of Bhansil. 

Regarding claim 16, Wu in view of McMickle and Bhansil teaches the limitations of claim 15 above. 

Bhansali teaches in paragraphs 46 and 48, the quantification of water and fat content of the skin correlated to frequencies ranging from 1kHz to 500kHz. In paragraph 75, Bhansali indicates that that a comparison of the quantified water content that is based on frequency is compared to reference values for diagnostic purposes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wu, as modified by McMckle, with Bhansil’s method of measuring skin hydration (paragraph 27) for quicker and accurate monitoring. See paragraph 14 of Bhansil. 

Regarding claim 17, Wu in view of McMickle and Bhansil teaches the limitations of claim 16 above. 
Wu further teaches wherein the higher the oil and water analyzed frequency is, the more water content of the user skin contains. (see the last paragraph of page 5 which indicates that higher frequency correlates to smaller skin capacitance value which correlates to higher water content. Also see paragraph of page 6). 

Regarding claim 18, Wu in view of McMickle and Bhansil teaches the limitations of claim 15 above. 
Wu further teaches wherein the higher the oil and water analyzed frequency is, the less oil content of the user skin contains. (see the last paragraph of page 5 which indicates that higher frequency correlates to smaller skin capacitance value which correlates to higher water content. Also see third paragraph of page 6).

Regarding claim 19, Wu in view of McMickle and Bhansil teaches the limitations of claim 15 above. 
Wu further teaches wherein the charging and discharging cycle is calculated by an application program (see third paragraph of page 6 for the programmable microcomputer)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldfain, E., US 20130148326 teaches a polarizer (110 of fig. 5) for guiding a reflected light from the detecting light casting onto the face of a user, and then reflected back to enter the opening, and for filtering a reflective scattering light to obtain a polarized light signal (see paragraphs 19-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                      
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793